Citation Nr: 1302134	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a compensable initial rating for the Veteran's service-connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in May 2009, at which time it was remanded for further development.   The Board also remanded the claim in October 2009 and March 2010.  

Unfortunately, a review of the claims filed reflects that further action by the RO/AMC is warranted even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to a compensable initial rating for his service-connected bilateral hearing loss.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's March 2011 remand it direct the RO/AMC to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The Board requested that the RO/AMC thereafter readjudicate the claim and issue a Supplemental Statement of the Case (SSOC) if the benefit requested was not granted.  

The Veteran was afforded a VA examination in support of his claim in April 2011 and the RO/AMC issued an SSOC in November 2011.  However, a review of the November 2011 SSOC indicates that the RO/AMC either reviewed the wrong claims file or otherwise failed to conduct a review of the evidence of record.  Therein, the reviewer incorrectly stated that the Veteran's left ear hearing loss has not been service connected.  Moreover, the reviewer cited incorrect audiometric testing numbers in readjudicating the appeal.  

On remand, the RO/AMC should conduct a thorough review of the evidence and indicate having done so in its readjudication.  Accordingly, the case is REMANDED for the following action:

The RO/AMC should ensure that all requested and indicated development has been completed.  Thereafter, the case should again be reviewed by the RO/AMC, to include consideration of all additional evidence submitted and received since the last Supplemental Statement of the Case issued in December 2010.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


